               Case 5:20-cv-01421 Document 1 Filed 12/13/20 Page 1 of 4




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS

                                    SAN ANTONIO DIVISION


DARRELL CENTENO

                 Plaintiff,
                                                       Civil Docket No.
v.



FAMILY DOLLAR STORES OF TEXAS &
DOLLAR TREE STORES, INC.,

                 Defendants.



                               DEFENDANTS’ NOTICE OF REMOVAL

        Defendant Family Dollar Stores of Texas, LLC, incorrectly identified as Family Dollar

Stores of Texas (“Family Dollar”), and Dollar Tree Stores, Inc., (“Dollar Tree”), by and through

their undersigned counsel, pursuant to 28 U.S.C. §§ 1441 and 1332(a), hereby file this Notice of

Removal of this action from the 407th Judicial District Court for Bexar County, Texas, to the United

States District Court for the Western District of Texas. In support thereof, Defendants state as

follows:

        1.       Family Dollar Stores of Texas and Dollar Tree Stores, Inc. are incorrectly named

as the Defendants in the action styled as Darrell Centeno vs. Family Dollar Stores of Texas &

Dollar Tree Stores, Inc., in the 407th Judicial District Court for Bexar County, Texas, Cause No.

2020CI22293. Plaintiff states in its petition that it does not know the form and structure of Family

Dollar Stores of Texas, but that it presumes that the current entity is Family Dollar Stores of Texas,

LCC [sic]. Family Dollar Stores of Texas, LLC is the proper entity defendant.


DEFENDANTS’ NOTICE OF REMOVAL                                                             1|Page
Active\117106464.v1-12/13/20
               Case 5:20-cv-01421 Document 1 Filed 12/13/20 Page 2 of 4




        2.       Plaintiff’s Original Petition (“Petition”) (attached to this Notice of Removal as

Exhibit A, along with the Citation) states that Plaintiff is a resident of Texas. See Petition, ¶ II.

        3.       Family Dollar and Dollar Tree are both Virginia corporations with their principal

place of business at 500 Volvo Pkwy, Chesapeake, VA, 23320.

        4.       Plaintiff describes this case as a dispute over alleged amounts owed under a lease.

See Id. at ¶ VI.

        5.       Plaintiff seeks to recover an amount in excess of $200,000. See Id. at ¶ VII.

        6.       There is full diversity of citizenship in this lawsuit.

        7.       The amount in controversy is in excess of $75,000.00 excluding interest and costs.

        8.       The Plaintiff did not demand a trial by jury.

        9.       Pursuant to 28 U.S.C. §§ 1332 and 1441, Defendants have the right to remove this

action from the 407th Judicial District Court for Bexar County, Texas, to the United States District

Court for the Western District of Texas, based on full diversity of citizenship and an amount in

controversy in excess of $75,000.00. Venue is proper in this Court pursuant to 28 U.S.C. § 1391.

        10.      Dollar Tree was served with the petition and citation on November 19, 2020. As

such, this Notice of Removal is timely.

        11.      Pursuant to 28 U.S.C. § 1446(a), copies of all process, pleadings, and orders served

upon Dollar Tree are attached to this Notice of Removal as Exhibit B.

        12.      Pursuant to 28 U.S.C. § 1446(b), Defendant gave notice promptly upon filing the

original Notice of Removal to all parties of record and to the Clerk of the District Court for Bexar

County, Texas. A copy of this notice is attached to this Notice of Removal as Exhibit C.




DEFENDANTS’ NOTICE OF REMOVAL                                                               2|Page
Active\117106464.v1-12/13/20
               Case 5:20-cv-01421 Document 1 Filed 12/13/20 Page 3 of 4




        WHEREFORE, please take notice that this action should proceed in the United States

District Court for the Western District of Texas as an action properly removed pursuant to 28

U.S.C. § 1441.



                                          Respectfully submitted,


                                          /s/ Robert J. Palmer
                                          Robert J. Palmer
                                          Texas Bar No. 24013286
                                          rpalmer@foxrothschild.com
                                          Andy Nikolopoulos (Admission pending)
                                          Texas Bar No. 24044852
                                          anikolopoulos@foxrothschild.com
                                          FOX ROTHSCHILD LLP
                                          Saint Ann Court
                                          2501 N. Harwood, Suite 1800
                                          Dallas, TX 75240
                                          Phone: (972) 991-0889
                                          Fax: (972) 404-0516

                                          Attorneys for Defendants




DEFENDANTS’ NOTICE OF REMOVAL                                                     3|Page
Active\117106464.v1-12/13/20
               Case 5:20-cv-01421 Document 1 Filed 12/13/20 Page 4 of 4




                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 13th day of December, 2020, a copy of the foregoing
was served upon all counsel of record.



                                        /s/ Robert J. Palmer
                                        Robert J. Palmer




DEFENDANTS’ NOTICE OF REMOVAL                                                 4|Page
Active\117106464.v1-12/13/20
